                                        United States District Court
                                        Northern District of Illinois

In the Matter of

 USA                                                  District Judge Matthew F. Kennelly
                          v.                                          Case No. 21-CR-371
                                                                     Designated Magistrate Judge
 SUPPRESSED                                                                      Sheila Finnegan



                    TRANSFER OF CASE TO THE EXECUTIVE COMMITTEE
                                 FOR A REASSIGNMENT

   I recommend to the Executive Committee that the above captioned case be reassigned by lot
to another judge of this Court. The reasons for my recommendation are indicated on the reverse
of this form.




                                                   ________________________________
                                                           Judge Manish S. Shah

Date: Monday, June 14, 2021



                                 ORDER OF THE EXECUTIVE COMMITTEE

   IT IS HEREBY ORDERED that the above captioned case be reassigned by lot to the calendar
of an individual judge of this Court in accordance with the Rules.


                                              ENTER

                                   FOR THE EXECUTIVE COMMITTEE




                                                   _____________________________________
                                                    Chief Judge Rebecca R. Pallmeyer
Dated:Monday, June 14, 2021

District Reassignment - By Lot
- IOP 13(f) - I recuse myself from this case for the following reasons:

    28 USC 455(a) and (b)(3).




EXCEPTIONS OR ADDITIONS:




District Reassignment - By Lot
